Citation Nr: 0905604	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to payment of, or reimbursement for, expenses 
associated with private medical treatment received from May 
2, 2005, to May 6, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 until July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in August 2005 by the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida.  The VA Medical Center authorized payment 
until the point the Veteran's medical condition was 
stabilized (from April 29, 2005 to May 1, 2005), and 
disallowed payment for the remainder of the time in question 
(May 2, 2005 to May 6, 2005).

On July 2007, the Veteran appeared before the undersigned 
Veterans Law Judge at a Travel Board Hearing at the St. 
Petersburg, Florida, Regional Office.  A copy of the 
transcript is of record.

The Board requested an expert medical opinion in August 2008.  
The opinion was returned to the Board in December 2008.  In 
February 2009, the Board sent the Veteran a copy of the 
medical opinion, and notified him that he has 60 days to 
provide any additional evidence or argument before his appeal 
continues.  The Board notes that the 60-day period has not 
currently expired, but since it is granting the claim, the 
Veteran will suffer no prejudice.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for 
unstable angina and acute myocardial infarction at Northside 
Hospital on May 2, 2005, through May 6, 2005.

2.  The evidence of record reflects that the Veteran had no 
service-connected disabilities at the time of the 
unauthorized medical care, and currently has no service-
connected disabilities.

3.  Medical care received from May 2, 2005, through May 6, 
2005 is for a continued medical emergency of such a nature 
that the Veteran could not have been safely transferred to a 
VA or other Federal facility.


CONCLUSION OF LAW

The criteria for reimbursement for medical services provided 
by Northside Hospital from May 2, 2005 to May 6, 2005 have 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
3.102, 17.53, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction has a duty to notify and assist the 
appellant under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that payment for medical services is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed as no prejudice can flow to the 
appellant from any notice or assistance error.

The Veteran has filed a claim for payment or reimbursement 
for the cost of unauthorized private medical expenses 
incurred at Northside Hospital on May 2, 2005, through May 6, 
2005.  Generally, the admission of a veteran to a non-VA 
hospital at VA expense must be authorized in advance.  See 38 
C.F.R. § 17.54 (2008).  Under 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120, however, VA may reimburse service-connected 
veterans for unauthorized medical expenses incurred in non-VA 
facilities.  The Board notes, however, that the Veteran 
currently has no service-connected disabilities, was not 
service connected for any disabilities at the time of this 
treatment, and was not shown to have been participating in a 
rehabilitation program under 38 U.S.C. Chapter 31.  Thus, 
reimbursement is not available under the provisions of 38 
U.S.C.A. § 1728(a).  Nevertheless, payment for or 
reimbursement of emergency services for nonservice-connected 
conditions in non-VA facilities may be authorized under the 
Millennium Health Care Act, 38 U.S.C.A. § 1725 as implemented 
at 38 C.F.R. § 17.1002.  To be eligible for reimbursement 
under this authority, the Veteran has to satisfy all of the 
following conditions: 

(a) the emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public; 

(b) the claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health that a 
prudent layperson who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention 
to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ or part; 

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely transferred to 
a VA or other Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency 
treatment to a limited group of veterans, 
primarily those who receive emergency treatment 
for a service-connected disability).

38 C.F.R. § 17.1002 (2008). 

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2008).  The 
Veteran's claim was filed on May 11, 2005-five days 
following discharge from the hospital.  Therefore, he meets 
the requirements set forth in 38 C.F.R. § 17.1004.

The record reflects that the Veteran was transported by 
ambulance to Northside Hospital emergency room just before 
midnight on April 28, 2005, with a chief complaint of chest 
pains.  The Veteran requested that the paramedics take him to 
the VA Medical Center at Bay Pines, but the paramedics 
informed him that they had to go to the closest hospital.  
See hearing transcript, p. 3.  The Veteran was diagnosed with 
unstable angina and acute myocardial infarction.  On April 
29, 2005, the Veteran underwent a cardiac catheterization to 
assess his coronary heart disease.  Doctors recommended that 
the Veteran undergo bypass surgery.  See April 2005 
consultation.  On May 2, 2005, the Veteran underwent a four-
vessel coronary artery bypass graft.  The Veteran remained at 
Northside Hospital until he was discharged on May 6, 2005.  
See discharge summary.

It is undisputed that on admission to Northside Hospital on 
April 28, 2005 through May 1, 2005, there existed a medical 
emergency such that delay in treatment would have been 
hazardous to the Veteran's life or health.  The St. 
Petersburg VA Medical Center has agreed to the payment for, 
or reimbursement of, unauthorized expenses for medical 
treatment at Northside Hospital, including a cardiac 
catheterization performed on April 29, 2005, for that initial 
period of hospitalization.

The issue in dispute is whether the emergent condition that 
existed on April 28, 2005 though May 1, 2005, had abated at 
any time during the remaining period of hospitalization at 
Northside Hospital (May 2, 2005 though May 6, 2005), such 
that the Veteran could have been transferred to a VA 
hospital.  See 38 C.F.R. § 17.1002(d).  If it had, then 
payment for, or reimbursement of, expenses for unauthorized 
medical treatment at the Northside Hospital should be denied, 
effective from the date of such abatement.  If it had not, 
then payment for, or reimbursement of, expenses for 
unauthorized medical treatment at Northside Hospital should 
be granted for the entire time period in question.  The 
Veteran meets all other elements set forth in 38 C.F.R. § 
17.1002.

In August 2008, the Board sought an outside expert opinion as 
to whether the Veteran could have been safely transferred to 
a VA hospital after being stabilized at Northside Hospital.  
In an extremely thorough opinion, the expert noted that 
interhospital transfer would likely have introduced a delay 
to coronary bypass grafting.  He cited a study done by 
doctors at the Salem VA Medical Center, which concluded that 
even in cases where community hospitals are lacking in onsite 
cardiac surgical capability, "such hospitals can serve their 
patients more effectively and expediently, in lieu of 
transferring patients for intervention after cardiac 
catheterization."  He also explained that interhospital 
transfer after catheterization might more often be associated 
with bleeding complications at the site of the 
catheterization, compounded by the need for anticoagulation 
and patient movement in and out of his bed.  The expert used 
the Veteran's history of heart problems to assess a TIMI risk 
score-a point system that considers seven risk factors and 
assigns a score based on the number of risk factors present.  
He calculated the Veteran with at least five out of the seven 
risk factors, giving him a score of at least five.  A TIMI 
risk score of five predicts a substantial risk of a major 
cardiac event in the near future.  The expert concluded that 
hospital expenses should therefore be granted for the entire 
time period in question for treatment at Northside Hospital.

Based on the expert's opinion and resolving the benefit of 
the doubt in the Veteran's favor, the Board finds that the 
unauthorized expenses for medical treatment at Northside 
Hospital should be granted.









ORDER

Entitlement to payment of, or reimbursement for, expenses 
associated with private medical treatment received from May 
2, 2005, to May 6, 2005 is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


